 


109 HR 4352 IH: To amend titles 10 and 38, United States Code, to modify the circumstances under which a person who has committed a capital offense is denied certain burial-related benefits and funeral honors, and for other purposes.
U.S. House of Representatives
2005-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4352 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2005 
Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend titles 10 and 38, United States Code, to modify the circumstances under which a person who has committed a capital offense is denied certain burial-related benefits and funeral honors, and for other purposes. 
 
 
1.Modification of circumstances under which persons convicted of committing capital offenses may be interred in national cemeteries 
(a)Prohibition of interment in national cemeterySection 2411 of title 38, United States Code, is amended— 
(1)in subsection (b)— 
(A)in paragraph (1), by striking for which the person was sentenced to death or life imprisonment; and 
(B)in paragraph (2), by striking for which the person was sentenced to death or life imprisonment without parole; and 
(2)in subsection (d)— 
(A)in paragraph (1), by striking the death penalty or life imprisonment and inserting a life sentence or the death penalty; and 
(B)in paragraph (2), by striking the death penalty or life imprisonment without parole may be imposed and inserting a life sentence or the death penalty may be imposed. 
(b)RulemakingThe Secretary of Veterans Affairs shall prescribe regulations to ensure that a person is not interred in any cemetery in the National Cemetery System unless a good faith effort has been made to determine whether such person is described in section 2411(b) of title 38, United States Code, or is otherwise ineligible for such interment under Federal law. 
2.Modification of circumstances under which persons committing capital offenses are denied interment in military cemeteries and funeral honors 
(a)Prohibition of interment in military cemeterySection 985 of title 10, United States Code, is amended— 
(1)in subsection (a), by striking who has been convicted  and all that follows through without parole and inserting described in section 2411(b) of title 38; 
(2)in subsection (b), by striking convicted of a capital offense under Federal law and inserting described in section 2411(b) of title 38; and 
(3)by striking subsection (c) and inserting the following: 
 
(c)DefinitionIn this section, the term burial includes inurnment.. 
(b)Denial of funeral honorsSection 1491(h) of title 10, United States Code, is amended— 
(1)by redesignating subsection (h) as subsection (i); and 
(2)by inserting after subsection (g) the following new subsection (h): 
 
(h)Exception for veterans convicted of committing capital crimesIn accordance with section 985(a) of this title, the Secretary of Defense shall not ensure that funeral honors are provided under this section for a person described in section 2411(b) of title 38..   
(c)RulemakingThe Secretary of Defense shall prescribe regulations to ensure that a person is not interred in a cemetery referred to in paragraph (1), (2), or (3) of section 985(b) of title 10, United States Code, or provided funeral honors under section 1491 of such title unless a good faith effort has been made to determine whether such person is a person described in section 2411(b) of title 38, United States Code, or is otherwise ineligible for such interment or honors under Federal law.  
3.Removal of remains of Russell Wayne Wagner from Arlington National Cemetery 
(a)FindingsCongress finds the following: 
(1)Arlington National Cemetery is a national shrine that memorializes the honorable service of members of the Armed Forces who have defended the freedoms that all Americans enjoy. 
(2)The inclusion among the honored dead interred at Arlington National Cemetery of persons who have committed particularly notorious, heinous acts brings dishonor to those honored dead and disrespect to their loved ones. 
(3)The removal from Arlington National Cemetery of the remains of a person who has committed a heinous act would not be an act of punishment against that person, but rather an act that would preserve the sacredness of the cemetery grounds. 
(b)Removal of remains 
(1)RemovalThe Secretary of the Army shall remove the remains of Russell Wayne Wagner from Arlington National Cemetery. 
(2)Notification of next-of-kinOn or before the date on which the remains of Russell Wayne Wagner are removed, the Secretary of the Army shall notify the next-of-kin of record for Russell Wayne Wagner of the removal of his remains  
(3)ReinternmentUpon the removal of the remains of Russell Wayne Wagner, the Secretary of the Army shall arrange for the internment or inurnment of those remains in a public or private cemetery or, if requested, relinquish the remains to the next-of-kin of record. 
 
